Order entered January 29, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00041-CR

                          EX PARTE DEMOND JONES

                On Appeal from the 380th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 380-83350-2020

                                       ORDER

      Before the Court is appellant’s January 20, 2021 motion to extend the time

to file his notice of appeal. We GRANT appellant’s motion. Appellant’s notice of

appeal is deemed timely filed on the date it was received. This is an accelerated

appeal and is governed by Texas Rule of Appellate Procedure 31.

      We ORDER the trial court to prepare a certification of appellant’s right to

appeal and to file it with the clerk’s record.

      We ORDER the Collin County District Clerk to file the clerk’s record

by February 15, 2021. Appellant has filed a brief indicating that the trial court
adjudicated appellant’s writ application on written arguments without conducting a

hearing. Thus, we will not order the filing of a reporter’s record.

       We ORDER the State to file its brief by March 8, 2021. After the

clerk’s record and the State’s brief have been filed, the Court will notify the

parties of the submission date and panel.

      We DIRECT the Clerk to send copies of this order to the Honorable

Benjamin N. Smith, Presiding Judge, 380th Judicial District Court; Lynne Finley,

Collin County District Clerk; and counsel for all parties.

                                              /s/    LANA MYERS
                                                     JUSTICE